DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-6 and 8-20 are pending in the application.  Claim 7 is cancelled.
Priority
	This application is a U.S. National Stage entry of PCT/EP2018/058358, filed 03/30/2018, and claims priority to foreign application FR17 52822, filed 03/31/2017.
Election/Restrictions
Claims 3, 9, 14 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Accordingly, claims 1, 2, 4-6, 8, 10-13, 15-18 and 20 are currently under examination.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.
Claim Objections
Claim 10 recites stages iii) and iv), and refers to stage i).  A stage i) (and stage ii?) seem to be required, but are not specified either here or in antecedent claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the 
Claim 12 recites the phrase “wherein the organic synthesis reaction is carried out in the presence of an agent capable of oxidizing the catalyst”.  It appears that the oxidizing agent is present to oxidize the organic substrate, not the catalyst, as the catalyst is already oxidized as a result of the method of its preparation.  The skilled artisan recognizes that a catalyst, while promoting a reaction, remains essentially unchanged itself.  
Due to the above issue, which renders the claim indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
Allowable Subject Matter
	Claims 1, 2, 4-6, 8, 13, 15-18 and 20 are allowed.
Response to Arguments
Applicants offer no argument(s) regarding rejection of claim 12 as indefinite under 35 U.S.C. 112(b).  Therefore, the rejection, as set forth above, has been maintained.
Applicants argue that rejoinder of claims 3, 9, 14 and 19 is appropriate, as those claims contain all of the recitations of claim 1.  However, claims 3 and 14 clearly recite a different process from the process of claim 1, as the former process (claims 3 and 14) concerns depollution of an aqueous effluent, while the latter process (claim 1 and dependent claims) concerns preparation of a solid material.  Claims 9 and 19 remain appropriately withdrawn as they lack a special technical feature in view of, for example, Cahiez ("Manganese dioxide." Encyclopedia of reagents for organic synthesis (2001): 1-16; cited previously), which (throughout) teaches MnO2 (a solid material comprising manganese) and many preparation methods, which reads on claim 9.  Applicant is reminded that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M MAURO/Primary Examiner, Art Unit 1625